ACCEPTED
                                                                                        03-14-00095-CR
                                                                                                3609820
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                  12/30/2014 8:35:33 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                              NO. 03-14-00095-CR

CHARLES VILLAREAL                              §         IN THE THIRD
                                                                  FILED IN
                                                             3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
VS.                                            §         DISTRICT   COURT
                                                             12/30/2014 8:35:33 OF
                                                                                AM
                                                                 JEFFREY D. KYLE
THE STATE OF TEXAS                             §         APPEALS OFClerkTEXAS


   FIRST MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 60 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was convicted of aggravated sexual assault of a child on January

15, 2014. Appellant’s brief was originally due on June 16, 2014; after filing five

motions for extension, Appellant filed his brief with the Court on December 3,

2014. The State’s brief is currently due on January 2, 2015.

                                         II.

      Assistant District Attorney Chari Kelly is handling this appeal for the State.

On December 2, 2014, Ms. Kelly’s mother was admitted to an Intensive Care Unit

(ICU) in Round Rock, Texas. Ms. Kelly’s mother remained in the ICU until her

passing on December 7, 2014. Ms. Kelly did not return to the office until

December 15, 2014 and made court appearance on other cases from December 15-

                                         1
18, 2014. She will be out of state for the burial of her mother from January 1-4,

2015. Additionally, Ms. Kelly will be preparing for an oral argument before the

Thirteenth Court of Appeals on January 6, 2015 in cause number 13-13-00416-CR,

and three separate Attempted Capital Murder trials on January 12-16th, January

20-27th, and February 2-6, 2015. Given Ms. Kelly’s unexpected family

circumstances, she has not had the opportunity to research the issues raised in the

Appellant’s brief and needs additional time to prepare an adequate response to

Appellant’s brief. This is the first extension sought by Appellee.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully requests an extension of 60 days, until March 3, 2015 so that an

adequate response may be made to Appellant’s brief. This extension is not

requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley, SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008




                                          2
                         CERTIFICATE OF SERVICE

        I, Joshua D. Presley, assistant district attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this First Motion to Extend

Time to File Appellee’s Brief has been delivered to Appellant CHARLES

VILLAREAL’s attorney of record in this matter:

Atanacio Campos
atanacio@aol.com
P.O. Box 310859
New Braunfels, TX 78131
Tel: (830) 620-1515
Fax: (830) 620-5334

By electronically sending it through ProDoc e-filing this 30th day of December,

2014.



                                             /s/ Joshua D. Presley
                                              Joshua D. Presley




                                         3